Name: Council Regulation (EU) 2018/1308 of 28 September 2018 amending Regulation (EU) 2018/120 as regards fishing opportunities for European seabass
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  international law;  social affairs
 Date Published: nan

 28.9.2018 EN Official Journal of the European Union LI 244/1 COUNCIL REGULATION (EU) 2018/1308 of 28 September 2018 amending Regulation (EU) 2018/120 as regards fishing opportunities for European seabass THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Regulation (EU) 2018/120 (1) fixes the fishing opportunities for certain fish stocks and groups of fish stocks for 2018, applicable in Union waters and, for Union vessels, in certain non-Union waters. (2) The International Council for the Exploration of the Sea (ICES) submitted revised advice for European seabass (Dicentrarchus labrax) in ICES divisions 4b c, 7a, and 7d h (central and southern North Sea, Irish Sea, English Channel, Bristol Channel, and Celtic Sea) for 2018. According to that advice, in order to be in line with the maximum sustainable yield, total commercial and recreational removals in 2018 should be no more than 880 tonnes. Owing to the set of measures ensuring the recovery of the stock, the biomass is expected to increase in 2018. According to that advice, ICES also indicated a lower fishing mortality from recreational fisheries. In addition, ICES estimated a higher survival rate from the catch-and-release practice (a 5 % mortality rate from that practice compared to the previously estimated 15 %). Therefore, it is appropriate that one fish per fisherman per day may be retained in recreational fisheries that take place in October  December 2018. This should also apply to ICES division 6a. (3) Regulation (EU) 2018/120 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 9 of Regulation (EU) 2018/120, paragraph 4 is replaced by the following: 4. In recreational fisheries, including from shore: (a) from 1 January 2018 to 30 September 2018, in ICES divisions 4b, 4c, 7a to 7k, only catch-and-release fishing for European seabass shall be allowed. During that period, it shall be prohibited to retain on board, relocate, tranship or land European seabass caught in that area; (b) from 1 October to 31 December 2018, in ICES divisions 4b, 4c, 6a, 7a to 7k, not more than one specimen of European seabass may be retained per fisherman per day. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 2018. For the Council The President M. SCHRAMBÃ CK (1) Council Regulation (EU) 2018/120 of 23 January 2018 fixing for 2018 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2017/127 (OJ L 27, 31.1.2018, p. 1).